                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                               8:18CR257

       vs.
                                                              ORDER
CHRISTIAN MOLINA,

                    Defendant.


      Before the Court are the Findings and Recommendation (F&R) of Magistrate

Judge Susan M. Bazis, ECF No. 31. The F&R recommends that the Defendant’s Motion

to Suppress, ECF No. 21, be granted. No objections to the F&R have been filed within

the time designated by the Court’s Extension Order, ECF No. 33. After a review of the

Court record in this matter, including the Magistrate Judge’s very thorough and well-

reasoned F&R,

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation, ECF No. 31, are

             adopted; and

      2.     The Defendant’s Motion to Suppress, ECF No. 21, is granted.



      Dated this 30th day of April 2019.


                                             BY THE COURT:

                                             s/Laurie Smith Camp
                                             Senior United States District Judge
